Citation Nr: 0317896	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to an initial compensable rating for 
postoperative residuals of an inguinal hernia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO.  

The veteran appears to have raised an informal claim for a 
secondary disorder as a result of his service-connected 
hernia disability; specifically, he believes that he could 
not father children, is sterile, because of the surgeries 
(hernioplasties, etc.) he underwent during service.  But this 
claim is not inextricably intertwined with his current claim 
on appeal and has not been adjudicated by the RO, much less 
denied and appealed.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  So it is referred to the RO for all appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, and all available evidence relevant to 
the claim has been received.  

2.  The veteran has not had any recurrence of the hernias in 
his right and left inguinal areas for many years now; he also 
has no residuals (sequelae) and only feels a "twinge" in 
his inguinal area if he stomps on one foot; his surgical 
scars are well healed and asymptomatic.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the postoperative residuals of the bilateral inguinal 
hernias.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified the veteran 
both of the necessary information, and also of which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to the veteran.  

In particular, the RO notified the veteran in the July and 
October 2002 VCAA notice letters what was specifically 
required of him, and what VA would do on his behalf.  The 
evidence also shows he was notified of the RO's rating 
decision and received a statement of the case (SOC) during 
the course of his appeal.  The SOC even discussed the new 
laws and regulations resulting from the VCAA.  When all of 
this is considered collectively, along with the respective 
notice letters, it is clear the veteran has been duly 
apprised of the specific type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  He 
was also afforded a VA examination.  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its preliminary duties and responsibilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Entitlement to a Higher (i.e., Compensable) Rating for 
the Postoperative Residuals of the Inguinal Hernias

Certain regulations under 38 C.F.R. § 4.114 were changed, 
effective July 2, 2001.  The veteran filed his claim in March 
2001, just prior to those revisions.  However, because those 
changes pertain to different diagnostic codes, e.g., those 
relating to liver disabilities, and not hernias, those 
changes do not impact his case in any way, and he is not 
prejudiced by the Board deciding his appeal without first 
remanding his case to the RO.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And where, as here, the veteran 
has appealed the initial rating assigned just after 
establishing his entitlement to service connection for the 
specific condition at issue, VA must consider his claim in 
this context.  This involves determining the propriety of the 
initial rating, which includes considering whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his current 
appeal. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a noncompensable (i.e., 0 percent) 
rating for his hernias.  And according to 38 C.F.R. § 4.114, 
Diagnostic Code 7338, this rating is warranted if the 
inguinal hernias are small, reducible, or without true hernia 
protrusion, or if not operated on, but remedial.  The next 
higher rating of 10 percent requires evidence of 
postoperative recurrent residuals, if the hernias are readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted if the hernias are small, and 
there is evidence of recurrent postoperative residuals, or if 
they are unoperated irremediable, not well supported by a 
truss, or not readily reducible.  The maximum 60 percent 
rating under this code requires evidence indicating the 
hernias are large, with postoperative recurrent residuals, if 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.

The veteran has undergone surgery on multiple occasions for 
his hernias, but all of the surgeries occurred many years 
ago.  His first procedure was in March 1952, for his left 
inguinal hernia, and he underwent additional surgery for a 
right inguinal hernia in March 1953.  But there has not been 
any recurrence of the hernias during the years since.  And 
when examined by VA for compensation purposes in June 2002, 
there continued to be absolutely no hernias present in either 
his right or left inguinal area.  In fact, there was no 
objective clinical evidence of any residual symptoms 
whatsoever in the inguinal area, and the VA examiner 
expressly noted this in his resulting diagnosis.  And the 
only residual symptoms involving the right inguinal area was 
a feeling of a "twinge," if the veteran stomped hard with 
one foot.  This area, however, was completely asymptomatic, 
otherwise.  

The scars from the veteran's surgeries are all well healed 
and asymptomatic.  So he cannot receive additional 
compensation for the scars under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 and 7805.



There is simply no medical evidence of any current impairment 
from the hernias.  In fact, there has been none for years 
now.  The veteran, then, obviously does not even satisfy the 
criteria for the minimum compensable rating of 10 percent 
under Diagnostic Code 7338, including the special exception 
mentioned in the note in this code.  In the absence of any 
residuals, his disability is appropriately rated at the 
noncompensable level (of 0 percent).  And since he has not 
been compensably disabled at any time since filing is claim, 
there is no basis for assigning a "staged" rating either 
because his 0 percent rating represents his maximum level 
of impairment.  See Fenderson, 12 Vet. App. at 125-26.

Although the veteran sincerely believes he deserves a 
compensable rating, the objective medical evidence shows 
otherwise.  And the medical evidence trumps his 
unsubstantiated allegations of greater disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for the inguinal 
hernia disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

